Citation Nr: 1116716	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a prior claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
FINDINGS OF FACT

1.  A July 2001 RO decision denied entitlement to service connection for PTSD; the Veteran did not appeal.  

2.  Evidence received since the July 2001 RO decision is new and material and the Veteran's claim is reopened.  

3.  The Veteran's PTSD had onset in service or was caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The July 2001 RO decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the July 2001 RO decision, and the Veteran's claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).

3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran previously filed a claim seeking entitlement to service connection for PTSD, which was denied in a July 2001 RO decision.  The Veteran did not appeal.  In May 2007, the Veteran filed an application to reopen his prior claim for entitlement to service connection for PTSD, which the RO denied in an April 2008 rating decision because the Veteran had not submitted new and material evidence.  The Veteran has appealed.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The RO denied the appellant's prior claim because his claimed stressors could not be verified.  Thus, for evidence in this case to be considered new and material, the Veteran must present evidence of a stressor that can be verified.  

Here, the Veteran stated in his December 2008 notice of disagreement that on June 5, 1969, he was stationed in Can Tho when the base he was on was attacked.  This evidence is new and since credibility of evidence must be presumed for purposes of reopening, it is also material.  Justus v. Prinicipi, 3 Vet. App. 510 (1992).  Additionally, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  Under these revised regulations, the Veteran has presented sufficient evidence to be afforded a VA psychiatric examination.  Accordingly, the Board finds that new and material evidence has been presented and the Veteran's prior claim for PTSD is reopened.  The issue of entitlement to service connection for PTSD will be addressed below.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including, psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)). 

The Veteran's service treatment records are negative for complaints of or treatment for an acquired psychiatric disability, including PTSD.  However, VA examiners in April 2000 and November 2007 have diagnosed the Veteran with PTSD, and current VA medical records show treatment for PTSD.  

The Veteran has a number of alleged stressors.  Most involve delivering supplies by helicopter to troops in the field and witnessing fellow soldiers being attacked or being attacked himself.  However, as noted above, the Veteran has also described being present for attacks on the base where he was stationed.  

The Veteran was afforded a VA psychological examination by a psychiatrist contracted by VA in November 2007.  At that examination, the Veteran reported experiencing symptoms of PTSD since 1969.  He described current symptoms of extreme jumpiness, irritability, depression, flashbacks, avoidance, isolation, and difficulty sleeping.  The Veteran reported that while he was in Vietnam, his duties included carrying food by helicopter to servicemen in the jungle.  He would have to wait, sometimes alone and overnight, until the troops came to pick of their supplies.  He stated that he witnessed combat activity, including seeing fellow soldiers wounded or killed, and was sometimes the object of mortar and gun fire himself.  According to the examiner, "At the time of the trauma, [the Veteran] believed that his life was threatened.  He believed that he could be physically injured in that situation.  He felt intense fear, helplessness, and horror.  He was stunned or in shock by the traumatic events."  The examiner concluded that the Veteran meets the DSM-IV criteria for a PTSD diagnosis, and diagnosed the Veteran with PTSD, dysthymic disorder, generalized anxiety, and social phobia.  

At his November 2007 VA examination, as well as in statements to the Board, the Veteran has described experiencing or witnessing, events or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and according to the November 2007 examiner, the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The examiner also confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  

While the Veteran's claimed stressors have not and in many cases probably cannot be verified, there is no clear and convincing evidence to the contrary of record.  The Veteran has been consistent in his description of his alleged stressors, and the Veteran's service personnel records show that his military occupational specialty while in Vietnam was a supply clerk, which could involve the delivery of supplies as the Veteran has claimed.  Therefore, the Board cannot find that the claimed stressors are inconsistent with the places, types, and circumstances of the Veteran's service.  

Accordingly, awarding the Veteran the benefit of the doubt, the Board finds that the criteria for entitlement to service connection for PTSD have been met.  

The nature and extent of the Veteran's PTSD related to service is not before the Board at this time.  There is an indication in the record that the Veteran's has stressors associated with post-service factors.  Further, while the Veteran has been given the benefit of the doubt as there is no reason to question the Veteran's credibility at this time, the granting of this claim should not be consider a determination that all of the Veteran's problems may be reasonably associated with his military service.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's prior claim for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


